Citation Nr: 1416980	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-30 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression.

3.  Entitlement to service connection for a claimed bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to  July 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2010 by the RO.

The Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.  The Virtual VA paperless claims processing system contains VA treatment records, dated November 2010 to April 2012.

The Veteran testified from the RO by way of videoconference technology at an hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is associated with the claims file.

The Board notes that the Veteran's claim for service connection for a psychiatric disorder was initially adjudicated as service connection for PTSD.  

However, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009).  Therefore, the Board has recharacterized the issue as reflected on the title page. 

The issue of service connection for an innocently acquired psychiatric disorder is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed July 2006 rating decision, the RO denied the Veteran's claim of service connection for PTSD; he was notified of this decision and apprised of his appellate rights, but did not enter a timely appeal or present any evidence within one year of the July 2006 rating decision.  

3.  The additional evidence presented since the July 2006 rating decision relates to a previously unestablished fact necessary to substantiate the claim of service connection.

4.  The Veteran currently does not have a bilateral hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the previous denial that is sufficient to reopen the claim of service connection for PTSD and major depression. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The claim of service connection for a bilateral hearing loss disability must be denied by operation of law.  38 U.S.C.A. §§ 1101, 1110, 1131,1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.385 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

The Board need not consider whether adequate VCAA notice was provided with respect to whether new and material evidence has been received to reopen a claim for service connection for PTSD and major depression given the Board's decision to reopen the claim, an outcome fully favorable to the Veteran.

With respect to the claim for service connection for bilateral hearing loss disability, a May 2010 VCAA notice letter explained to the Veteran the evidence necessary to substantiate the claim for service connection.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The May 2010 VCAA notice letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In August 2013, the Veteran was afforded an opportunity to present testimony at a hearing before the Board.  The contentions on appeal were clarified, testimony relevant to the concepts of service connection was elicited, and the undersigned sought to identify and explain any evidentiary deficits and suggested the submission of additional evidence to support the Veteran's claim.  The actions of the Veterans Law Judge supplement VCAA and comply with any related duties owed during a hearing.

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  

This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

With regard to the duty to assist, the claims file contains service treatment records, reports of VA post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).  The record contains audiograms from his period of service and a June 2010 VA examination.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed for the addressed claims and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to them.  

Essentially, all available evidence that could substantiate the claims has been obtained.



Application to Reopen the Claim of Service Connection 

In a rating decision in July 2006, the RO denied service connection for PTSD based on the determination that the evidence of record failed to show that there was no diagnosis of PTSD.  After the Veteran was notified of the adverse determination, he did not appeal the denial of the claim and the rating decision became final based on the evidence of record at the time. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Under the provisions of 38 C.F.R. § 3.156(b), new and material evidence received during the appeal period after a decision will serve to preclude that decision from becoming final unless the decision is reconsidered.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received with one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)).

In the instant case, new and material evidence was not received within one year of the date the Veteran was notified that his claim was denied.  Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

The evidence is presumed credible for the purposes of reopening a claim. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the last final denial by the RO in July 2006, the evidence consisted of the Veteran's claim for PTSD, his DD Form 214, his VA treatment records, the service treatment records, and July 2006 correspondence from the Joint Services Records Research Coordinator (JSRRC).  The Veteran's DD Form 214 shows that he was a tactical electrician and had foreign service.

The VA treatment records in October 2005 showed a positive screen for PTSD.  At that time there was no diagnosis of PTSD of record.  In July 2006, the JRRRC issue a formal finding of lack of information required to verify a PTSD stressor.  

The additional evidence presented since the last final denial in July 2006 includes a diagnosis of PTSD and major depressive disorder.  This evidence is new as it was not of record at the time of the last rating decision in July 2006.  

This evidence is also material because it suggests that the Veteran's psychiatric disorder, to include PTSD and major depression, may be related to events or incidents of his period of service.

Thus, the major depressive and PTSD diagnosis constitutes new and material evidence because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for PTSD and major depression. However, as will be explained, the Board finds that further development is necessary before the merits of the Veteran's claim can be addressed.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service incurrence may be presumed for some chronic disorders, including a sensorineural hearing loss, when demonstrated to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Hearing Loss

The Veteran contends that he has a bilateral hearing loss that is the result of his duties in service that included his work as an aircraft electrician that exposed him to plane noise.

In addition to general principles and regulations concerning service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing impairment, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold question that must be addressed in this case (as with any claim seeking service connection) is whether the Veteran has a disability within the meaning of the law, for which service connection is sought.  See 38 C.F.R. § 3.385 (determines what constitutes a hearing loss disability within VA law).

The DD Form 214 confirms the Veteran's military occupational specialty is consistent with the Veteran's claim that he was routinely exposed to hazardous noise.  Therefore, the Board concedes that the Veteran was exposed to hazardous noise in service.  See 38 U.S.C.A. § 1154(a).  

The Veteran did not engage in combat as there is no evidence that he did (e.g., no awards/decorations suggesting combat participation).  Thus, 38 U.S.C.A. Section 1154(b) is not for application.

Regardless, on this record, the Veteran currently is not shown to have a hearing loss disability for VA compensation purposes. 
 
The service treatment records do not show that the Veteran's hearing loss ever reached the "disability" level under 38 C.F.R. § 3.385 or that the Veteran made complaints of or received treatment for hearing complaints during service.  The separation examination shows that the findings of hearing did not reach the level of a "disability."

On enlistment examination in July 1981, his puretone thresholds in decibels at 500, 1000, 2000, 3000 and 4000 Hertz were 15, 5, 5, 5, 0 for the right ear and 20, 5, 5, 0, 5 for the left ear, respectively.  

On separation examination in March 1992, his puretone thresholds in decibels at 500, 1000, 2000, 3000 and 4000 Hertz were 0, 0, 0, 0, and 5 in the right ear, and 10, 5, 0, 0, and 5 in the left ear, respectively.  

The Board acknowledges that, even "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley, 5 Vet. App. at 160 (1993).  However, the post-service evidence of hearing acuity does not amount to a disability under VA standards.

The Veteran underwent a VA audiometric evaluation in June 2010.  His hearing was found to be within normal limits.  Puretone thresholds in decibels at 500, 1000, 2000, 3000 and 4000 Hertz were 15, 10, 10, 5, and 20 in the right ear and 10, 10, 10, 25, and 30 in the left ear, respectively.  The speech recognition score using the Maryland CNC Test were 100 percent for both ears.  

On this record, all of the above-cited testing results do not establish current hearing loss disability in either ear as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at minimum of three frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores were not less than 94 percent.  See 38 C.F.R. § 3.385.  

Thus, the Veteran  did not meet the threshold requirement for a hearing loss disability under that VA regulation at any point during service or thereafter.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Moreover, neither the Veteran nor his representative has presented or identified existing audiometric testing results that meet the requirements of that regulation for a hearing loss disability.  

As such, the Veteran is not found to have a bilateral hearing loss disability for compensation purposes under VA standards.  The objective test results are controlling in this case.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For this reason, the Board finds that the claim for service connection for a claimed bilateral hearing loss disability must be denied by law.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

As new and material evidence has been submitted to reopen the claim of service connection for PTSD and major depression, the appeal to this extent is allowed subject to further action as discussed hereinbelow.

The claim of service connection for a claimed bilateral hearing loss is denied as a matter of law.


REMAND

In this case, the Veteran contends that his current psychiatric disorders, including PTSD and major depression, are related to service.  Specifically, the Veteran reports having a stressor that consists of repairing an aircraft that had bombed a shelter with women and children.  See August 2013 hearing transcript, pp. 4-5.

The Veteran's service treatment records are negative for any complaints or diagnosis of psychiatric disorders.

Post-service treatment records document various diagnoses of psychiatric disorders over the course of treatment from PTSD and major depression.  There is no medical opinion of record addressing whether his currently diagnosed PTSD or major depression are related to an event or incident of the Veteran's service during the Persian Gulf War.

The Veteran claims service in the Persian Gulf in Saudi Arabia.  A PIES request indicates there is no evidence in the Veteran's record to substantiate Southwest Asia service on or after August 2, 1990.  

His DD Form 214 indicates foreign service, but does not specify a location.  He is in receipt of the Southwest Asia Service Medal with one Bronze Star.  The RO should seek to obtain the Veteran's complete service personnel records to include any available records to verify TDY in Saudi Arabia.

During the hearing, the Veteran reported that he received VA treatment in Florida, Georgia, and most recently in South Carolina.  

On remand, the RO should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take all indicated steps to determine that the Veteran's complete service personnel records are associated with the claims file and attempt to obtain TDY orders showing that he had service in Saudi Arabia between January 1991 and March 1991.  Such a request should be made from any source that may contain or archive such records or any other source of records which may verify TDY in Saudi Arabia.

The RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The RO should document all attempts, including any negative responses, and the Veteran should be notified of any action to be taken.  If such records cannot be requested, the claims file should be properly documented.

2.  The RO should provide the Veteran with appropriate notice consistent with 38 C.F.R. § 3.304(f) regarding fear of hostile military or terrorist activity.

3.  The RO should also take appropriate action to contact the Veteran in order to have him provide the names and addresses of any and all health care providers who have provided treatment for his claimed acquired psychiatric disorders since service.  

After acquiring this information and obtaining any necessary authorization, the RO should obtain copies of any outstanding records and associate them with the claims file.  

The RO should ensure that all available VA and non-VA treatment records are obtained, to include records from the VA medical centers in Tampa, Florida; Athens, Georgia; Columbia, South Carolina; and Florence, South Carolina.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

4.  The Veteran should then be afforded a VA examination to determine the nature and likely etiology of the claimed acquired psychiatric disorder.  The VA examiner(s) should acknowledge receipt and review of the claims folder.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

The examiner should identify all current psychiatric disorders, to include whether the Veteran has major depression or PTSD.  

For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not the disorder had its clinical onset during service or otherwise is due to an event or incident of the Veteran's period of service.

With respect to PTSD, the RO should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

If there is a verified stressor or there is a stressor related to fear of hostile military or terrorist activity consistent with his service, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  

If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

The examiner should address the Veteran's motor vehicle accident in 2005.

The examiner should provide a complete rationale for any conclusions and opinions provided.

5.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


